Per Curiam.
Appeal by the Chicago & Northwestern Railway Company to review an order of the Railroad Commission requiring railroad companies operating in the state of Wisconsin to equip their locomotives with cab curtains as specified in said order.
The order of the Railroad Commission was made pursuant to ch. 139, Laws of 1923, which prohibited any railway company from using, between the 15th day of November and the 1st day of April in each year, any locomotive engine not equipped with approved cab curtains.
Upon appeal by the railroad company, to the circuit court for Dane county the order was sustained and an appeal was thereafter taken to this court, where the judgment of the lower court was affirmed. Chicago & N. W. R. Co. v. Railroad Comm. 188 Wis. 232, 205 N. W. 932.
The case having been taken to the Supreme Court of the United States by writ of error and by that court reversed (Chicago & N. W. R. Co. v. Railroad Comm. 47 Sup. Ct. 207), it was held that ch. 139 of the Laws of 1923 is invalid as contravening the authority vested in the Interstate *241Commerce Commission. In accordance with such holding, the judgment of this court was reversed, and the cause remanded for further proceedings as required by the opinion of the United States Supreme Court. The mandate of the United States Supreme Court having been received by the clerk of this court and filed under the rule of this court:
Now, upon motion of the attorneys for the appellant:
It is ordered and adjudged that said mandate so filed be entered in this court, and that pursuant to the command thereof the judgment entered in this court in said action on the 17th day of November, 1925, affirming-the judgment of the circuit court for Dane county herein, be and the same is in all things vacated and set aside.
And it is further ordered and adjudged that the judgment of the circuit court for Dane county affirming the order of the Railroad Commission be and the same is hereby reversed, and that this cause be and the same is hereby remanded to said trial court, with directions to set aside the order of the Railroad Commission.
Stevens, J., took no part.